This is an appeal by a non-insured employer from an award made by the State Industrial Board, on or about December 10, 1932. The claimant on February 14, 1935, sustained accidental injuries upon which the award was made. The sole question presented to this court for review is whether the claimant was an employee rather than a member of an independent contracting partnership. The evidence in the record sustains the award. Award unanimously affirmed, *764with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ. .